Citation Nr: 1512216	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in relevant part, denied the Veteran's claim of entitlement to service connection for 
non-Hodgkin's lymphoma (NHL).  

In September 2013, the Veteran testified in support of this claim during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

This claim requires further development before being decided on appeal, however, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


The Veteran contends he has NHL from exposure to herbicides during his military service - in particular, while in Thailand rather than Vietnam.  Treatment records generated during the pendency of this appeal confirm he has this claimed condition, albeit also that it is in remission, but residuals nonetheless.  Therefore, element (1) of service connection has been met.

Consider further that, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including NHL, shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Therefore, element (3) also has been met since these applicable VA regulations presume a correlation ("nexus") between NHL and prior herbicide exposure.

Resolution of this appeal, therefore, turns on whether element (2) also has been met, namely, whether the Veteran was exposed to herbicides during the course of his military service.  Notably, and to reiterate, he has not claimed, nor do his military personnel records reflect, any service in the Republic of Vietnam.  Therefore, the presumption of herbicide exposure for such service is inapplicable.  See 38 C.F.R. § 3.307(a)(6)(iii).

That notwithstanding, the Veteran has documented service in Thailand during the Vietnam Era, and he contends that he served at the 7th Radio Research Field Station at Ramasun Station, which was a U.S. Army facility attached to the U.S. Air Force Base at Udorn, Thailand.  Hearing Transcript at 3-4.  Although his military occupational specialty (MOS) was food specialist, he further contends that his duties included some guard duty and jogging along the perimeter of the base.  Id. at 5-6.  In support of his contentions, he submitted pictures of the base, including one purporting to show the barracks in close proximity to the base perimeter.


Claims involving alleged exposure at such an installation are to be analyzed under the appropriate administrative guidelines given the absence of pertinent statutory and regulatory provisions.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  According to these guidelines, exposure will be conceded for certain veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"), developed in response to a May 2010 Compensation and Pension (C&P) Service Bulletin (VA determined there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes).  Such veterans include those who were stationed at the Royal Thai Air Force bases in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang and who served in a position or MOS that required duty on the base perimeter, such as security police or dog handler, etc.  M21-1MR, Part IV.ii.2.C.10.q (January 15, 2013).  According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army Veteran claimed disability based on herbicide exposure and the Veteran was a member of a military police (MP) unit or was assigned an MP MOS that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis is to be acknowledged.

Unfortunately, this Veteran does not have the requisite MOS or unit assignment to concede herbicide exposure based on these provisions.  In this circumstance, the remaining steps outlined in the relevant manual include:  placing in the Veteran's claims file a copy of C&P's Memorandum for the Record (Memorandum); asking the Veteran for the approximate dates, locations and nature of the alleged exposure; determining whether the Veteran furnished the requested information; reviewing the Veteran's information in conjunction with the memorandum; determining whether the exposure may be acknowledged; and, if not, referring the case to the Joint Services Records Research Center (JSRRC) for a formal finding on the matter.  M21-1MR, Part IV.ii.2.C.10.q.

An April 2011 formal finding from the JSRRC indicates there was insufficient information provided to corroborate herbicide exposure for this Veteran.  However, the Board sees that the more specific details regarding the Veteran's alleged exposure (discussed above) were not provided until after that formal finding was generated.  Therefore, an additional request, which includes the additional details of exposure the Veteran more recently provided, should be sent to JSRRC for evaluation and possible corroboration.

Accordingly, this claim for NHL is REMANDED for the following additional development and consideration:

1.  File a copy of the Compensation Service's Memorandum of Record regarding general herbicide use in Thailand during the Vietnam Era in the Veteran's claims file.

2.  Send another request to the JSRRC attempting to determine whether the Veteran was exposed to herbicides during his time in Thailand based on the additional information he has provided since the prior request for this documentary evidence.

Have the JSRRC specify that the Veteran served at the 7th Radio Research Field Station at Ramasun Station, reported by the Veteran to be a U.S. Army facility attached to the U.S. Air Force Base at Udorn, Thailand.  He was there from August 1973 to August 1974.  The request should also specify that, while his MOS (technically speaking) was food specialist, he contends he had additional responsibility - including some guard duty and jogging along the perimeter of the facility where he was stationed.  He also contends that the barracks were located in close proximity to the base's perimeter.

All documentation of these additional efforts and responses must be added to the claims file so this, too, is considered.  Follow-up on any recommendations the JSRRC may have in obtaining relevant records from alternate sources.  All requests and responses to these directives, both positive and negative, must be documented in the record.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

